Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23, 24, 26 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun US 2017/0336180 (“Sun”)  in view of Chen US 2003/0077109 (“Chen”) and Leafgren et al US 2018/0035799 (“Leafgren”).
	As per claim 23, Chen discloses a portable target stand system for deflecting bullets (target assembly)(Figs. 3 and 4; pars. [0030]-[0039]) comprising: 
	a pair of legs separate from each other, each said leg having a flat body with a front edge, each said front edge having a receiver slot, and each said flat body having a bottom edge, wherein said receiver slots are positionally alignable with each other and wherein each said leg has a pair of feet extending from said bottom edge (left and right supports 102; wherein each said receiver slot 114 (Fig. 4) (the legs/supports 102 (each) also includes a pair of feet (notches 110) at the edge of each leg 102 in Fig. 4 and [0033]); 
	a bullet-deflecting member having a flat torso plate (target 101)(Figs. 3 and 4; [0031]; note [0022] and [0036] as the target is a bullet deflecting member), wherein said flat torso plate extends to present a target (Fig. 3 in conjunction to at least [0036]), 
	Sun is not specific regarding and said flat body has a leg handle opening with a carrying edge relatively parallel with said bottom edge and centered between said pair of feet; and wherein said flat torso plate has a torso handle opening centered between said pair of hips above said lower edge. Sun is not specific regarding and wherein said leg and torso handle openings of said pair of legs and said flat torso plate, when disassembled, are alignable with each other to provide a balanced carrying point when said flat bodies and said flat torso plate are positioned side-by- side to facilitate their transport.
	Sun is not specific regarding said flat torso plate having a pair of leg slots, each said leg slot slidably receiving one of said flat bodies, and each said receiver slot slidably receiving said member, wherein said flat torso plate has a lower edge, wherein said flat torso plate has a pair of downwardly extending hips from said lower edge, wherein each said hip projects at said lower edge at each side of a pelvic area of said flat torso plate, each said hip having a corresponding one of said leg slots,; a cross lap joint formed between each said leg slot and a corresponding one of said receiver slots provided by each said leg.
	With respect to the legs slots within a torso to receive legs’ receiver slots, Chen discloses a torso (a humanoid device comprising a member having a flat torso plate 10) with lower edge from which extends a pair of hips in cross lap joint, wherein the hips each including slots (the torso includes hips (Figs. 1 and 2) and the pair of hips including notches 12, i.e. pair of leg slots) for corresponding to slots (notches 12 of legs 11, i.e. receiver slots) while assembling the humanoid device as (Figs. 1 and 2; pars. and [0002] and [0003]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Sun’s flat torso plate having a pair of leg slots, each said leg slot slidably receiving one of said flat bodies, and each said receiver slot slidably receiving said member, wherein said flat torso plate has a lower edge, wherein said flat torso plate has a pair of downwardly extending hips from said lower edge, wherein each said hip projects at said lower edge at each side of a pelvic area of said flat torso plate, each said hip having a corresponding one of said leg slots,; a cross lap joint formed between each said leg slot and a corresponding one of said receiver slots provided by each said leg as taught by Chen for the reason that a skilled artisan would have been motivated in use of known technique to improve similar devices in the same way forming a humanoid structure configure to be in a safe and secure manner while in the use/erect positions yet allow an easy dissemble thereof.
	Furthermore, the use of the humanoid to include a pair of extending hips from the torso within the device of Sun, would have been nothing more than an obvious shape, as one skill in the art would have appreciated that the target of Sun may include a pair of hips to further resemble a real life humanoid’s torso, as Sun stated “As depicted, the target 101 comprises the shape of a human torso. This is for illustrative purposes and should not be deemed limiting. Virtually any shape can be used for the target 101)([0031]).
	Within the modified Sun by the teachings of Chen wherein said flat torso plate extends from said pair of hips to present a target above said cross lap joint.
	With respect to the handle means as well as the manner of dissemble to system for transportation via the handle means, in the field of portable collapsible stand Leafgren discloses the use of handle opening (at 119/116) for member 110 (equivalent to a member’s handle) in Fig. 3 and [0027].  Leafgren further disclose handle opening/carrying edge 129/126 for base member 120 and handle opening/carrying edge 139/136 for base member 130 (equivalent to pair of legs handle) in Fig. 3 and [0028].  As shown in Fig. 8 ([0031]) the members 110/1120/130 are configure to be dissembled and to be carried by their respective handle opening 119, handle areas 116/126/136.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Sun’s flat body has a leg handle opening with a carrying edge relatively parallel with said bottom edge and centered between said pair of feet; and wherein said flat torso plate has a torso handle opening centered between said pair of hips above said lower edge; and wherein said leg and torso handle openings of said pair of legs and said flat torso plate, when disassembled, are alignable with each other to provide a balanced carrying point when said flat bodies and said flat torso plate are positioned side-by- side to facilitate their transport as taught by Leafgren for the reason that a skilled artisan would have been motivated by Leafgren’s suggestions as such handle openings A) will reduce the overall weight of the device ([0029]) and B) for easy transportation ([0031]).  	
	With respect to the location of the handles, with respect to the pair of legs as well as the member, it is noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	A skilled artisan would have appreciated that the location of the handle openings as claimed would have been merely a matter of obvious engineering choice within the modified Sun, without changing the nature of the handles as means for transporting.
	As per claim 24, Sun discloses wherein said bottom edge has an arc separating the pair of feet (feet 110)(Fig. 4).
	As per claim 26, Sun discloses wherein said bullet-deflecting member is selected from a group consisting of a torso target member and a swinger target member ( a torso member 101)(Figs. 3 and 4; [0031]).
	As per claim 30, with respect to wherein each said flat body has said front edge, which is tapered, and a back taper edge, wherein said front taper edge and said back taper edge connect at an apex, and wherein each said front taper edge has said 4 corresponding receiver slot, note Chen’s Fig. as legs 11 (i.e. flat body) are tapered towards an apex having notch 12 (i.e. corresponding receiver slot).
	As per claim 31, Sun discloses wherein each said receiver slot is oriented at an equivalent non-perpendicular angle with respect to said bottom edge (receiver slot 114 (Fig. 4) is oriented at an equivalent non-perpendicular angle with respect to said bottom edge (that form angle 113) (Fig. 3) from 10-30 degrees)(see also [0030], [0032], and [0036]).
	As per claim 32, with respect to wherein each said pair of feet comprise a front foot and a rear foot, wherein said front foot extends from said front edge and said rear foot extends from said back edge which extends from said back taper edge, and wherein said apex is closer to said front foot than said rear foot, note Sun’s Fig. 4 as feet includes front and rear foot extending from the front and rear edges; note Chen’s Fig. 1 as the feet 11 tapers towards apex of the receiver slot (e.g. notches 12).  Within the modified Sun-Chen legs-tappers bodies, the apex would have been in such position. 
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Chen and Leafgren  as applied to claim 23 above, and further in view of Chung US 6,626,732 (“Chung”).
	As per claim 25, Sun discloses and wherein each said receiver slot is oriented at an equivalent non-perpendicular angle with respect to said bottom edge (receiver slot 114 (Fig. 4) is oriented at an equivalent non-perpendicular angle with respect to said bottom edge (that form angle 113) (Fig. 3) from 10-30 degrees)(see also [0030], [0032], and [0036]) so that when said pair of legs are assembled to said bullet-deflecting member, said flat torso plate presents a forward leaning stance such that impacting bullets are directed downwardly (Fig. 3).

	Sun- Chen is not wherein each said leg slot is oriented at an equivalent non-perpendicular angle with respect to said flat torso plate.
	However, with respect to wherein each said leg slot is oriented at an equivalent non-perpendicular angle with respect to said flat torso plate, in the field of forming humanoid structure utilizing torso-hips-to- slots, Chung discloses wherein each leg slot is oriented at an equivalent non-perpendicular angle with respect to flat torso plate (pelvis 14 includes slots that are oriented at an equivalent non-perpendicular angle with respect to flat torso plate (such as slots 14a-14b relative to torso 11)(Figs. 1 and 2; 3:5-55).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Sun- Chen wherein each said leg slot is oriented at an equivalent non-perpendicular angle with respect to said flat torso plate as taught by Chung for the reason that a skilled artisan would have been motivated by Chung’s suggestions to provide a character toy which can be fabricated with the use of one or more pattern sheets for making the character toy, wherein the bodily components constituting the character toy can be detached from the pattern sheet(s) without using separate tools for detachment, and the detached bodily components can be assembled with each other at any angle as selected by the customer, thereby enabling the shape and/or pose of the character toy to be represented in various manners (1:65-2:8).
Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Chen and Leafgren as applied to claim 23 above, and further in view of Bickel US 2018/0087881 (“Bickel”).
	As per claim 27, Sun is not specific regarding further comprising: at least one swinger assembly hingedly mounted to said flat plate which has a corresponding target opening therethrough.
	However, Bickel discloses at least one swinger assembly hingedly mounted to said plate which has a corresponding target opening therethrough (Figs. 1-4 and [0060]-[0064]; target member 32, i.e. a flat torso plate, having an openings (aperture 31) including a hinged swinger, movable target 35 to be seen therethrough aperture 31; note [0062] and Figs. 1, 3 and 4).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Sun’s device with at least one swinger assembly hingedly mounted to said plate which has a corresponding target opening therethrough as taught by Bickel for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming an enhance target assembly that provides higher level of challenge (thus enhance a user’s aiming skills) as well entertaining and more appealing target system.  
	As per claim 28, Bickel discloses wherein said at least one swinger assembly comprises: a hinge mechanism comprising a pair of collars extending from one side of said flat torso plate, each said collar having a collar hole therethrough aligned with each other (target 35 connected via bracket/collar 34)(Figs. 2-4; [0062]); and a swinger having a swing arm with a target disc at one end and a hinge end at an opposite end, wherein said hinge end is rotatably received in said collar holes provided by said pair of collars, and wherein said target disc covers said target opening in a first position and extends away from said flat plate in a second position (note Figs. 1-4 and [0062] as the arm of the movable target/swinger 35 connected to the base target 32; to be visible through openings 31).
Claims 29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Chen and Leafgren as applied to claim 23 above, and further in view Daub US 2018/0216921 (“Daub”).
	As per claim 29, the modified Sun is not specific regarding wherein each said leg and said member is made of steel.
	However, the use of steel in forming target devices, such as plate/member is well known in the art as taught by Daub (Figs. 1-5 and [0028], [0035] and [0036]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Sun’s target with steel material as taught by Daub for the reason that a skilled artisan would have been motivated by Daub’s suggestion to use steel in forming target devices, to increased availability of high-strength, ballistic steel plate has led to the availability of many such targets for high power firearms ([0004]).
	With regard to the leg members it would have been obvious to use steel for such reasons as well, i.e. having strength, ballistic steel for high power firearms. 
	Also, has it previously stated the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Sun’s target made of steel for the reason that a skilled artisan would have been motivated in utilizing well known readily available materials that are suitable for their intended use as strong, durable and capable to sustain large impact and alike. 
Claim(s) 33, 35, 37 and 38  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun US 2017/0336180 (“Sun”) in view of Chen US 2003/0077109 (“Chen”) and Chung US 6,626,732 (“Chung”).
As per claim 33, Sun discloses q portable and reusable firearms target stand system for deflecting bullets that is easily assembled and disassembled (target assembly)(Figs. 3 and 4; pars. [0030]-[0039]) comprising: 
	a pair of legs separate from each other, each said leg having a flat body with a front edge, each said front edge having a receiver slot, wherein said receiver slots are positionally alignable with each other and wherein said flat body has a bottom edge left and right supports 102; wherein each said receiver slot 114) (Fig. 4) and each said receiver slot is oriented at an equivalent non-perpendicular angle with respect to said bottom edge (the bottom edge form angle 113) (Fig. 3) from 10-30 degrees)(see also [0030], [0032], and [0036]); 
a bullet-deflecting member having a flat plate, wherein said flat plate has a lower edge (target 101)(Figs. 3 and 4; [0031]; note [0022] and [0036] as the target is a bullet deflecting member); and said bullet- deflecting member presents a forward leaning stance such that impacting bullets are directed downwardly (Fig. 3 in conjunction to at least [0036]).
Sun is not specific regarding the member with the flat plate, said flat plate having a pair of leg slots, each said leg slot slidably receiving one of said flat bodies, and each said receiver slot slidably receiving said member, wherein said flat plate has a lower edge, wherein said flat plate has a pair of downwardly extending hips from said lower edge, wherein each said hip projects at said lower edge and each said hip has a corresponding one of said leg slots, and wherein each said leg slot is oriented at an equivalent non-perpendicular angle with respect to said flat plate; a cross lap joint formed between each said leg slot and a corresponding one of said receiver slots provided by each said leg so that when said pair of legs are assembled to said member said lower edge is above said cross lap joint.
	With respect to the flat body with the pair of slots and the cross lap means, Chen discloses a torso (a humanoid device comprising a member having a flat torso plate 10) with lower edge from which extends a pair of hips in cross lap joint, wherein the hips each including slots (the torso includes hips (Figs. 1 and 2) and the pair of hips including notches 12, i.e. pair of leg slots) for corresponding to slots (notches 12 of legs 11, i.e. receiver slots) while assembling the humanoid device as (Figs. 1 and 2; pars. and [0002] and [0003]).
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Sun’s said flat plate having a pair of leg slots, each said leg slot slidably receiving one of said flat bodies, and each said receiver slot slidably receiving said member, wherein said flat plate has a lower edge, wherein said flat plate has a pair of downwardly extending hips from said lower edge, wherein each said hip projects at said lower edge and each said hip has a corresponding one of said leg slots, and wherein each said leg slot is oriented with respect to said flat plate; a cross lap joint formed between each said leg slot and a corresponding one of said receiver slots provided by each said leg so that when said pair of legs are assembled to said member said lower edge is above said cross lap joint t as taught by Chen for the reason that a skilled artisan would have been motivated in use of known technique to improve similar devices in the same way forming a humanoid structure configure to be in a safe and secure manner while in the use/erect positions yet allow an easy dissemble thereof.
	Furthermore, the use of the humanoid to include a pair of extending hips from the torso within the device of Sun, would have been nothing more than an obvious shape, as one skill in the art would have appreciated that the target of Sun may include a pair of hips to further resemble a real life humanoid’s torso, as Sun stated “As depicted, the target 101 comprises the shape of a human torso. This is for illustrative purposes and should not be deemed limiting. Virtually any shape can be used for the target 101)([0031]).
	With respect to said leg slot is oriented at an equivalent non-perpendicular angle, Chung discloses wherein each leg slot is oriented at an equivalent non-perpendicular angle with respect to flat torso plate (pelvis 14 includes slots that are oriented at an equivalent non-perpendicular angle with respect to flat torso plate (such as slots 14a-14b relative to torso 11)(Figs. 1 and 2; 3:5-55).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified Sun wherein each said leg slot is oriented at an equivalent non-perpendicular angle with respect to said flat torso plate as taught by Chung for the reason that a skilled artisan would have been motivated by Chung’s suggestions to provide a character toy which can be fabricated with the use of one or more pattern sheets for making the character toy, wherein the bodily components constituting the character toy can be detached from the pattern sheet(s) without using separate tools for detachment, and the detached bodily components can be assembled with each other at any angle as selected by the customer, thereby enabling the shape and/or pose of the character toy to be represented in various manners (1:65-2:8).  
	As per claim 35, with respect to wherein both said receiver slots have an angle between thirty degrees to eighty degrees with respect to a line which is substantially parallel with a line tangent to said pair of feet, within Sun the angle is range from 10-30 ([0032]).
	Although, Sun is not specific regarding such range, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Aa skilled artisan would have determined that discover such range, by routine experimentation, would have been obvious to form the optimize angle to firmly and secure place the target above ground, yet insure that a user would have not be in danger from any ricochet from the bullet deflecting target/flat plate.
	As per claim 37, with respect to wherein each said flat body has said front edge, which is tapered, and a back taper edge, wherein said front taper edge and said back taper edge connect at an apex, and wherein each said front taper edge has said corresponding receiver slot, note Chen’s Fig. as legs 11 (i.e. flat body) are tapered towards an apex having notch 12 (i.e. corresponding receiver slot)
	As per claim 38, with respect to wherein each said pair of feet comprise a front foot and a rear foot, wherein said front foot extends from said front edge and said rear foot extends from said back edge which extends from said back taper edge, and  wherein said apex is closer to said front foot than said rear foot, note Sun’s Fig. 4 as feet includes front and rear foot extending from the front and rear edges; note Chen’s Fig. 1 as the feet 11 tapers towards apex of the receiver slot (e.g. notches 12).  Within the modified Sun-Chen legs-tappers bodies, the apex would have been in such position. 
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Chen and Chung as applied to claim 33 above, and further in view of Leafgren.
	As per claim 34, the modified Sun is not specific regarding wherein each said leg has a pair of feet and said flat body has a handle opening centered between said pair of feet wherein said flat plate has a handle opening centered between said pair of hips, and wherein said handle openings of said pair of legs and said bullet-deflecting member, when disassembled, are alignable with each other to provide a balanced carrying point when said bodies and said flat plate are positioned side-by-side to facilitate their transport.
	With respect to the handle means as well as the manner of dissemble to system for transportation via the handle means, in the field of portable collapsible stand Leafgren discloses the use of handle opening (at 119/116) for member 110 (equivalent to a member’s handle) in Fig. 3 and [0027].  Leafgren further disclose handle opening/carrying edge 129/126 for base member 120 and handle opening/carrying edge 139/136 for base member 130 (equivalent to pair of legs handle) in Fig. 3 and [0028].  As shown in Fig. 8 ([0031]) the members 110/1120/130 are configure to be dissembled and to be carried by their respective handle opening 119, handle areas 116/126/136.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Sun’s wherein each said leg has a pair of feet and said flat body has a handle opening centered between said pair of feet wherein said flat plate has a handle opening centered between said pair of hips, and wherein said handle openings of said pair of legs and said bullet-deflecting member, when disassembled, are alignable with each other to provide a balanced carrying point when said bodies and said flat plate are positioned side-by-side to facilitate their transport as taught by Leafgren for the reason that a skilled artisan would have been motivated by Leafgren’s suggestions as such handle openings A) will reduce the overall weight of the device ([0029]) and B) for easy transportation ([0031]).  	
	With respect to the location of the handles, with respect to the pair of legs as well as the member, it is noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	A skilled artisan would have appreciated that the location of the handle openings as claimed would have been merely a matter of obvious engineering choice within the modified Sun, without changing the nature of the handles as means for transporting.
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Chen and Chung  as applied to claim 35 above, and further in view of Daub US 2018/0216921 (“Daub”).
	As per claim 36, Sun is not specific regarding wherein each said leg and said member has a thickness ranging from 1/8 inch to 1 ¼ inch.
However, Daub discloses the forming of a target (e.g. plate/member) with such thickness of 3/8 inch, upstanding post of 0.15 inch ([0029] and [0035]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Daub’s with such thickness as taught by Daub for the reason that a skilled artisan would have been motivated by Daub’s to use a suitable thickness according to the use of the weapon use and alike.  As stated in at least [0029] ”thickness may be selected dependent upon the power of the weapons with which the target will be primarily used.”

Response to Arguments
Applicant’s arguments have been considered but are partially moot and partially  are not persuasive. 
In regard to claim 23
	Applicant argued that Leafgren doesn to teach the handle openings and one of ordinary skill in the art would have not been motivate to combine the device of Leafgren with the target of Sun.
	The examiner respectfully disagrees and further asserts that such are applicant’s own conclusions not based upon the teachings of the prior art nor what such teachings would have suggested to those of ordinary skill in the art.
	First, attention to Leafgren, as Leafgren discloses the use of handle opening (at 119/116) for member 110 (equivalent to a member’s handle) in Fig. 3 and [0027].  Leafgren further disclose handle opening/carrying edge 129/126 for base member 120 and handle opening/carrying edge 139/136 for base member 130 (equivalent to pair of legs handle) in Fig. 3 and [0028].  As shown in Fig. 8 ([0031]) the members 110/1120/130 are configure to be dissembled and to be carried by their respective handle opening 119, handle areas 116/126/136.
	Thus, contradicting to applicant’s assertions Leafgren’s teaches handle openings as claimed.
	Now, with regard to the location/s of the handle opening/s, as stated above, “claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).”
	A skilled artisan would have appreciated that the location/s of the handle openings as claimed would have been merely a matter of obvious engineering choice, without changing the nature of the handles as means for transporting.  
	With regard to the proposed modification of Sun according the teachings  of Leafgren, it is further noted that it has been held that the expectation of some advantage is the strongest rationale for combining references. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar  Textilfarben  GmbH & Co. Deutschland KG  v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006)”
	In this case, it is clear that modifying the device of Sun according to the teachings and suggestions of Leafgren, would have resulted in an advance device that is easily placed into compact configuration for storage as well as will reduce the overall weight of the device (e.g. Leafgren’s [0029] [0031]).  Such properties are much desired within Sun thus some advantage or expected beneficial result would have been produced by including such handle openings within Sun.
	With respect to applicant’s arguments as the examiner relied upon “particular configuration”, remarks, page 7, and although the examiner maintains his position that the configuration of the plate is merely obvious configuration (as even acknowledged by applicant “Skilled artisans will appreciate that the torso plate may be shaped like an animal or other figure as appropriate”(page 5:30+)), as the above rejection is not relied upon such, applicant’s arguments in that regard are moot.   
	Applicant stated” (remarks pages 7 and 8) The Examiner’s apparent attempt to overcome Sun’s deficiency of a claimed structural feature, notably the torso with downwardly extending hips, by citing In re Dailey for the proposition that no patentable moment is derived from the specified shape of an article in a utility application, is unsound, In Dailey, the court stated that in contrast, the Applicant establishes that the downwardly extending hips from a lower edge of the torso (as recited in claims 23 and 33) advantageously positions the main target area above the supporting legs and cross lap joints. This significant configuration solves the problem of bullet impacts adversely affecting the connection between the legs and the bullet-deflecting member. Thus, given the acknowledged deficiencies in the prior art, the shape of the torso and the hips, and the position and location of the receiving slots in the hips cannot be dismissed without any extra detail or explanation as an obvious matter of design choice. Indeed, in the present context, the reliance on “any shape” being used for the target is vague and ambiguous and leads one of skill in the art nowhere. No appreciation is given in Sun and/or Chen as to the critical nature of what the shape of the torso and downwardly extending hips should be, nor is any appreciation given to the positioning and/or location of the respective slots in the hips and legs. Any assertion otherwise can only be made impermissible hindsight.”
	The examiner respectfully disagrees and once more assert that applicant’s arguments are his own arguments, without considering what the teachings of the prior art would have suggested to those of ordinary skill in the art.
	Forming Chen’s torso, to includes hips with slots to connected the legs slots, as taught by Chen would have been a use of known technique to improve similar devices in the same way forming a humanoid structure configure to be in a safe and secure manner while in the use/erect positions yet allow an easy dissemble thereof.
	Furthermore, the use of the humanoid to include a pair of extending hips from the torso within the device of Sun, would have been nothing more than an obvious shape, as one skill in the art would have appreciated that the target of Sun may include a pair of hips to further resemble a real life humanoid’s torso, as Sun stated “As depicted, the target 101 comprises the shape of a human torso. This is for illustrative purposes and should not be deemed limiting. Virtually any shape can be used for the target 101)([0031]).
	Again, as mentioned above, expectation of some advantage is the strongest rationale for combining references, and in this case Such properties within Sun provide some advantage or expected beneficial result as the target closely and more effectively reassemble a human being figure as practicing shooting for military, arm forces, and alike users.
	On pages 8 and 9 applicant reiterated the same arguments with regard to the reference to Leafgren and the proposed modification of Sun and Leafgren.  Thus, the examiner maintains his position that A) Leafgren teaches handle openings as claimed, and B) a skilled artisan would have been to modify Sun’s device according Leafgren’s as it would have resulted in an advance device that is easily placed into compact configuration for storage as well as will reduce the overall weight of the device, as set forth above.
In regard to claim 33
  	The examiner respectfully disagrees with applicant’s assertions with regard to the downward position of Sun’s device (remarks pages 9 and 10).
	In that regard, note Sun’s target that is in a downwardly position, and it is a bullet deflecting means (Fig. 3 and [0036]).
	The examiner relied on the teachings of Chen and Chung in regard to the use of slots (in such angle) within lap/flat body, as set forth above. The examiner maintains his position that the use of slots (as taught by Chen and Chung) within Sun would have been obvious as set forth above with respect to claim 33.   
	Again, as argued above, expectation of some advantage is the strongest rationale for combining references, and forming Sun utilizing such means, aside from the advantages discussed above, would provide an “additional securement” between the legs and the torso as the connection of the torso with the legs is via “locking-insertable” slots within each other that provide a sturdy and firm connection between the torso and the legs.    
Claims 32 and 38
	The examiner is somewhat puzzled by applicant’s assertions that the prior art “teaches away” from such limitations.  What is that “teaches away”? how such position of the slot would have teach away? 
	As mentioned above, note Sun’s Fig. 4 as feet includes front and rear foot extending from the front and rear edges; note Chen’s Fig. 1 as the feet 11 tapers towards apex of the receiver slot (e.g. notches 12).  Within the modified Sun-Chen legs-tappers bodies, the apex would have been in such position. 
	There is nothing that would have suggested to one of ordinary skill in the art that within the modified Sun and Chen a taper body of each leg towards an apex with a receive slot (as taught Chen) to mate with leg slots of the torso body to place the target body in a use position, is somehow teaches away, as alleged by applicant. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                    10/21/2022   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711